Citation Nr: 1427916	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-02 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to plot or internment allowance.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to January 1976.  He died in May 2008, and the appellant is his surviving daughter.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In June 2011, the Board denied the issue of entitlement to nonservice-connected burial allowance and remanded the issue currently on appeal to the RO for additional information from the appellant.  A July 2011 statement from Greenidge Funeral Homes was added to the record in August 2011.  

As a statement from the funeral home has been added to the record, there has been substantial compliance with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


FINDINGS OF FACT

1.  The Veteran served on active duty during a period of war.

2.  The Veteran died in May 2008 from a nonservice-connected disability and was buried in a private cemetery.

3.  The evidence on file indicates that Greenidge Funeral Homes, rather than the appellant, paid for the Veteran's interment.


CONCLUSION OF LAW

The criteria for the payment of a plot or interment allowance to the appellant have not been met.  38 U.S.C.A. §§ 2303(b) , 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600(f) 38.620(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the above-noted VCAA notice was not provided to the appellant in a separate letter.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  The appellant was not prejudiced by such notice defect because the evidence shows that she was notified in the June 2011 Board remand of the pertinent regulation.  Moreover, she appears to have actual knowledge of the requirements needed to warrant a plot or internment allowance, as evidenced by the submission in August 2011 of the funeral home statement.  Therefore, any notice error is not prejudicial.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The claimant has been given ample opportunity to present evidence and argument in support of her claim.  General due process considerations have been complied with by VA, and the claimant has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  
Analysis of the Claim

The Veteran in this case served during a period of war and died in May 2008 of a nonservice-connected condition.  At the time of his death he was not service connected for any disability.  An application was timely filed by the appellant in June 2008 for burial benefits.  The appellant appears to contend that she is entitled to a plot or internment allowance for her father.

When a veteran dies from nonservice-connected causes, a specified amount may be paid as a plot or interment allowance.  A plot or interment allowance requires the deceased veteran to be eligible for the burial in a national cemetery and to have not been buried in such a cemetery, and to have complied with the application procedures outlined in §§ 3.1601 through 3.1610.  See 38 U.S.C.A.§ 2303(b) (West 2002); 38 C.F.R. § 3.1600(f) (2013). 

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A "veteran" is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d). 

The evidence indicates that the Veteran was entitled to burial in a national cemetery under 38 C.F.R. § 38.620, which would satisfy the criteria for a plot or interment allowance.  See 38 C.F.R. § 3.1600(f). 

In order to complete a claim for plot or interment allowance, when payable, certain evidence is required.  In addition to providing proof of death and a statement of account on the funeral home's billhead, a claimant seeking the allowance is required to submit within one year of VA's request for such evidence: (1) a statement of account, preferably on funeral director's or cemetery owner's billhead showing the name of the deceased veteran, the plot or interment costs, and the nature of costs of service rendered, and unpaid balance and (2) receipted bills, which must show by whom payment was made and show receipt by a person acting for the funeral director or cemetery owner.  38 C.F.R. § 3.1601(b) (2013). 

According to the June 2008 Claim for Plot Cost Allowance, the Veteran had been buried at Atlantic City Cemetery, $2040 had been paid by Greenidge Funeral Homes towards the burial, and the funeral home had not been reimbursed.  This form was signed by the president/manager of Greenidge Funeral Homes and by the appellant.  In response to the Board remand, a July 2011 statement from Greenidge Funeral Homes was added to the record.  According to this statement, the total cost of the Veteran's funeral was $7524.56 and $3000 had been paid.  A letter was sent to the appellant by the RO in November 2012 requesting an updated statement of account from the funeral director, as well as receipted bills, with regard to the claim for plot or interment allowance.  The only response received from the appellant is a January 2013 response in which it is noted that the appellant did not have any additional information or evidence to submit.

Despite an attempt by VA to obtain sufficient evidence to determine whether the appellant should be provided a plot or interment allowance, the evidence on file shows that it was Greenidge Funeral Homes that paid $2040 for the veteran's burial at Atlantic City Cemetery and that the funeral home had not been reimbursed by the appellant.  Consequently, while Greenidge Funeral Homes may be eligible for a plot or internment allowance under 38 C.F.R. § 3.1601(a)(2)(i) (2013), the appellant, who has perfected the appeal in the case, is not.  Consequently, the appeal must be denied.






ORDER

Entitlement to payment of a plot or interment allowance to the appellant is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


